Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 17, 2014

                                    No. 04-14-00683-CR

                                 Ex Parte Robert GOMEZ,
                                          Appellant
                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1918
                        Honorable Lorina I. Rummel, Judge Presiding

                                      ORDER
       Appellant’s motion to supplement the clerk’s record is DENIED AS MOOT. Appellant’s
second motion for extension of time to file his brief is GRANTED. Appellant’s brief is due on
November 19, 2014




                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court